              Case 18-16907-amc                      Doc 25          Filed 11/16/18 Entered 11/16/18 21:12:48                                      Desc Main
                                                                     Document     Page 1 of 9
 Fill in this information to identify your case:

 Debtor 1                   Victor H. Maia
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF PENNSYLVANIA

 Case number           18-16907
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         City of Phila Water
 2.1                                                                                                            $28,538.99                Unknown             $28,538.99
         Revenue Bureau                           Describe the property that secures the claim:
         Creditor's Name                          Lien on 19 properties

                                                  As of the date you file, the claim is: Check all that
         PO Box 41496                             apply.
         Philadelphia, PA 19101                       Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          various                   Last 4 digits of account number


         PNC Bank National
 2.2                                                                                                              $1,581.70               Unknown              Unknown
         Association                              Describe the property that secures the claim:
         Creditor's Name                          124 E. Albanus Street Philadelphia,
                                                  PA 19120 Philadelphia County
                                                  As of the date you file, the claim is: Check all that
                                                  apply.
                                                      Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt


Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 18-16907-amc                            Doc 25         Filed 11/16/18 Entered 11/16/18 21:12:48                                  Desc Main
                                                                        Document     Page 2 of 9
 Debtor 1 Victor H. Maia                                                                                      Case number (if known)   18-16907
               First Name                  Middle Name                      Last Name


                                 September
 Date debt was incurred          2012                        Last 4 digits of account number         3400


         PNC Bank National
 2.3                                                                                                                   $7,220.09          Unknown         Unknown
         Association                                Describe the property that secures the claim:
         Creditor's Name                            1909 Berksire Street Philadelphia,
                                                    PA 19124 Philadelphia County
                                                    As of the date you file, the claim is: Check all that
                                                    apply.
                                                         Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 October
 Date debt was incurred          2012                        Last 4 digits of account number         3443


         PNC Bank National
 2.4                                                                                                                   $5,699.57          Unknown         Unknown
         Association                                Describe the property that secures the claim:
         Creditor's Name                            1932 Church Street Philadelphia, PA
                                                    19124 Philadelphia County
                                                    As of the date you file, the claim is: Check all that
                                                    apply.
                                                         Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 September
 Date debt was incurred          2012                        Last 4 digits of account number         3444


         PNC Bank National
 2.5                                                Describe the property that secures the claim:                      $2,291.37          Unknown         Unknown
         Association
         Creditor's Name                            3952 Claridge Street Philadelphia,
                                                    PA 19124 Philadelphia County
                                                    As of the date you file, the claim is: Check all that
                                                    apply.
                                                         Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 18-16907-amc                            Doc 25         Filed 11/16/18 Entered 11/16/18 21:12:48                                  Desc Main
                                                                        Document     Page 3 of 9
 Debtor 1 Victor H. Maia                                                                                      Case number (if known)   18-16907
               First Name                  Middle Name                      Last Name


       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 September
 Date debt was incurred          2012                        Last 4 digits of account number         7688


         PNC Bank National
 2.6                                                                                                                   $1,604.90          Unknown         Unknown
         Association                                Describe the property that secures the claim:
         Creditor's Name                            4310 Cloud Street Philadelphia, PA
                                                    19124 Philadelphia County
                                                    As of the date you file, the claim is: Check all that
                                                    apply.
                                                         Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 October
 Date debt was incurred          2012                        Last 4 digits of account number         9424


         PNC Bank National
 2.7                                                                                                                   $1,652.70          Unknown         Unknown
         Association                                Describe the property that secures the claim:
         Creditor's Name                            1641 Fillmore Street Philadelphia,
                                                    PA 19124 Philadelphia County
                                                    As of the date you file, the claim is: Check all that
         2730 Liberty Avenue                        apply.
         Pittsburgh, PA 15222                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 September
 Date debt was incurred          2012                        Last 4 digits of account number         9445


         PNC Bank National
 2.8                                                                                                                   $7,785.62          Unknown         Unknown
         Association                                Describe the property that secures the claim:
         Creditor's Name                            4827 Griscom Street Philadelphia,
                                                    PA 19124 Philadelphia County
                                                    As of the date you file, the claim is: Check all that
         2730 Liberty Avenue                        apply.
         Pittsburgh, PA 15222                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 18-16907-amc                            Doc 25         Filed 11/16/18 Entered 11/16/18 21:12:48                                  Desc Main
                                                                        Document     Page 4 of 9
 Debtor 1 Victor H. Maia                                                                                      Case number (if known)   18-16907
               First Name                  Middle Name                      Last Name


       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         3439

         PNC Bank National
 2.9                                                                                                                   $3,517.71          Unknown         Unknown
         Association                                Describe the property that secures the claim:
         Creditor's Name                            5348 Lesher Street Philadelphia, PA
                                                    19124 Philadelphia County
                                                    As of the date you file, the claim is: Check all that
         2730 Liberty Avenue                        apply.
         Pittsburgh, PA 15222                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         3401

 2.1     PNC Bank National
 0       Association                                Describe the property that secures the claim:                      $6,460.75          Unknown         Unknown
         Creditor's Name                            4814 N. Palethrop Street
                                                    Philadelphia, PA 19120 Philadelphia
                                                    County
                                                    As of the date you file, the claim is: Check all that
         2730 Liberty Avenue                        apply.
         Pittsburgh, PA 15222                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 September
 Date debt was incurred          2012                        Last 4 digits of account number         3425


 2.1     PNC Bank National
 1       Association                                Describe the property that secures the claim:                    $14,000.00         $500,000.00             $0.00
         Creditor's Name                            79 Redwood Drive Richboro, PA
                                                    18954 Bucks County
                                                    As of the date you file, the claim is: Check all that
         2730 Liberty Avenue                        apply.
         Pittsburgh, PA 15222                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 4 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 18-16907-amc                            Doc 25         Filed 11/16/18 Entered 11/16/18 21:12:48                                  Desc Main
                                                                        Document     Page 5 of 9
 Debtor 1 Victor H. Maia                                                                                      Case number (if known)   18-16907
               First Name                  Middle Name                      Last Name



    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 September
 Date debt was incurred          2012                        Last 4 digits of account number         4055


 2.1     PNC Bank National
 2       Association                                Describe the property that secures the claim:                           $0.00         Unknown         Unknown
         Creditor's Name                            162 W. Ruscomb Street
                                                    Philadelphia, PA 19120 Philadelphia
                                                    County
                                                    As of the date you file, the claim is: Check all that
         2730 Liberty Avenue                        apply.
         Pittsburgh, PA 15222                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 October
 Date debt was incurred          2012                        Last 4 digits of account number         9435


 2.1     PNC Bank National
 3       Association                                Describe the property that secures the claim:                      $7,836.51          Unknown         Unknown
         Creditor's Name                            2047 Sanger Street Philadelphia, PA
                                                    19124 Philadelphia County
                                                    As of the date you file, the claim is: Check all that
         2730 Liberty Avenue                        apply.
         Pittsburgh, PA 15222                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 January
 Date debt was incurred          2013                        Last 4 digits of account number         9444


 2.1     PNC Bank National
 4       Association                                Describe the property that secures the claim:                      $5,264.09          Unknown         Unknown
         Creditor's Name                            1403 Sellers Street Philadelphia, PA
                                                    19124 Philadelphia County
                                                    As of the date you file, the claim is: Check all that
         2730 Liberty Avenue                        apply.
         Pittsburgh, PA 15222                            Contingent


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 5 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 18-16907-amc                            Doc 25         Filed 11/16/18 Entered 11/16/18 21:12:48                                  Desc Main
                                                                        Document     Page 6 of 9
 Debtor 1 Victor H. Maia                                                                                      Case number (if known)   18-16907
               First Name                  Middle Name                      Last Name


         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number


 2.1     PNC Bank National
 5       Association                                Describe the property that secures the claim:                      $2,364.38        $110,000.00             $0.00
         Creditor's Name                            5835 Sylvester Street Philadelphia,
                                                    PA 19149 Philadelphia County
                                                    As of the date you file, the claim is: Check all that
         2730 Liberty Avenue                        apply.
         Pittsburgh, PA 15222                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 September
 Date debt was incurred          2012                        Last 4 digits of account number         3440


 2.1     PNC Bank National
 6       Association                                Describe the property that secures the claim:                      $2,321.28          Unknown         Unknown
         Creditor's Name                            4562 Tackawanna Street
                                                    Philadelphia, PA 19124 Philadelphia
                                                    County
                                                    As of the date you file, the claim is: Check all that
         2730 Liberty Avenue                        apply.
         Pittsburgh, PA 15222                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 January
 Date debt was incurred          2013                        Last 4 digits of account number         7687


 2.1     PNC Bank National
 7       Association                                Describe the property that secures the claim:                      $7,554.91          Unknown         Unknown




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 6 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 18-16907-amc                            Doc 25         Filed 11/16/18 Entered 11/16/18 21:12:48                                  Desc Main
                                                                        Document     Page 7 of 9
 Debtor 1 Victor H. Maia                                                                                      Case number (if known)   18-16907
               First Name                  Middle Name                      Last Name


         Creditor's Name                            4649 Tackawanna Street
                                                    Philadelphia, PA 19142 Philadelphia
                                                    County
                                                    As of the date you file, the claim is: Check all that
         2730 Liberty Avenue                        apply.
         Pittsburgh, PA 15222                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 September
 Date debt was incurred          2012                        Last 4 digits of account number         3433


 2.1     PNC Bank National
 8       Association                                Describe the property that secures the claim:                      $2,374.85          Unknown         Unknown
         Creditor's Name                            4755 Tampa Street Philadelphia, PA
                                                    19120 Philadelphia County
                                                    As of the date you file, the claim is: Check all that
         2730 Liberty Avenue                        apply.
         Pittsburgh, PA 15222                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 September
 Date debt was incurred          2012                        Last 4 digits of account number         9455


 2.1     PNC Bank National
 9       Association                                Describe the property that secures the claim:                      $3,463.80          Unknown         Unknown
         Creditor's Name                            5023 Valley Street Philadelphia, PA
                                                    19124 Philadelphia County
                                                    As of the date you file, the claim is: Check all that
         2730 Liberty Avenue                        apply.
         Pittsburgh, PA 15222                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 September
 Date debt was incurred          2012                        Last 4 digits of account number         3407


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 7 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 18-16907-amc                            Doc 25         Filed 11/16/18 Entered 11/16/18 21:12:48                                  Desc Main
                                                                        Document     Page 8 of 9
 Debtor 1 Victor H. Maia                                                                                      Case number (if known)   18-16907
               First Name                  Middle Name                      Last Name



 2.2     PNC Bank National
 0       Association                                Describe the property that secures the claim:                      $1,491.54          Unknown         Unknown
         Creditor's Name                            2051 Wakeling Street Philadelphia,
                                                    PA 19124 Philadelphia County
                                                    As of the date you file, the claim is: Check all that
         2730 Liberty Avenue                        apply.
         Pittsburgh, PA 15222                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 September
 Date debt was incurred          2012                        Last 4 digits of account number         9423


 2.2     Wells Fargo Home
 1       Mortgage                                   Describe the property that secures the claim:                    $67,121.47         $500,000.00             $0.00
         Creditor's Name                            79 Redwood Drive Richboro, PA
                                                    18954 Bucks County
                                                    As of the date you file, the claim is: Check all that
         PO Box 10335                               apply.
         Des Moines, IA 50306                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         3477

 2.2     Wells Fargo Home
 2       Mortgage                                   Describe the property that secures the claim:                      $2,800.00          Unknown         Unknown
         Creditor's Name                            1932 Church Street Philadelphia, PA
                                                    19124 Philadelphia County
                                                    As of the date you file, the claim is: Check all that
         PO Box 10335                               apply.
         Des Moines, IA 50306                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number



Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 8 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 18-16907-amc                            Doc 25         Filed 11/16/18 Entered 11/16/18 21:12:48                                  Desc Main
                                                                        Document     Page 9 of 9
 Debtor 1 Victor H. Maia                                                                                      Case number (if known)   18-16907
               First Name                  Middle Name                      Last Name


 2.2     Wells Fargo Home
 3       Mortgage                                   Describe the property that secures the claim:                      $5,863.76          Unknown         Unknown
         Creditor's Name                            5041 Valley Street Philadelphia, PA
                                                    19124 Philadelphia County
                                                    As of the date you file, the claim is: Check all that
         PO Box 10335                               apply.
         Des Moines, IA 50306                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $188,809.99
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $188,809.99

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 9 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
